—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 6, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Discharged from his position as a certified nursing assistant for a health care center, claimant’s application for unemployment insurance benefits was denied by the Board on the ground that he was terminated for misconduct. We reject claimant’s contention that this determination is not supported by substantial evidence. The record reveals that claimant was discharged after he left a female resident unattended for two hours. During this time period, the resident was uncovered in her bed and exposed from the waist down, she had not been changed into her night wear (indeed her shoes were still on) and her catheter bag was lying flat on the bed such that urine was not free flowing or draining.
Notably, claimant acknowledged that he was responsible for this resident’s care and that he left her in this condition. The record further reveals that claimant had been reprimanded in the past for violating the employer’s policy on proper patient care and informed that additional violations could result in dismissal. Under these circumstances, we find substantial evidence supporting the Board’s conclusion that claimant was terminated due to misconduct and, therefore, is not entitled to unemployment insurance benefits (see generally, Matter of McOwen [Hudacs], 206 AD2d 573).
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.